Citation Nr: 1106443	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In an October 2008 decision the Board denied service connection 
for PTSD.  The Veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2010, the 
parties filed a Joint Motion to Remand.  In April 2010, the Court 
granted the Joint Motion and remanded the case to the Board for 
compliance with instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges PTSD as a result of stressors during service 
in Vietnam.  In the Joint Motion, the parties noted that the 
Board denied service connection for PTSD based on an 
"equivocal" diagnosis.  The parties found that the Board did 
not fully explain its findings that a VA examination was not 
necessary.  The parties determined that a remand was warranted in 
order for the Board to provide an adequate statement of reasons 
and bases as to whether or not a VA examination is needed.   

The parties further noted, that, to the extent stressor 
verification is warranted, the Board should consider the 
Secretary's duty to assist obligation with regard to having a 
sufficient record to render a decision.  It was noted that, if 
necessary, the Board should make reasonable efforts to verify the 
Veteran's alleged stressors, including reasonable efforts to 
assist the Veteran in obtaining records to corroborate his tour 
of duty in Vietnam and his alleged stressors.
Regarding a diagnosis of PTSD, a January 2006 clinical report 
noted a diagnosis of PTSD.  A September 2010 Agent Orange 
registry examination noted signs and symptoms strongly suggestive 
of PTSD.  

Regarding the Veteran's reported stressors, September 2010 Agent 
Orange Registry examination noted that the Veteran was injured 
when he was on a deuce and a half that went over an embankment 
after the driver was shot and killed.  In the substantive appeal 
received in July 2007, the Veteran indicated that had to protect 
an ammo dump during the TET offensive.  The Veteran stated that 
bodies were stacked up on tractors.  He stated that he fired upon 
Viet Cong soldiers and was fired upon.  In written statements in 
support his claim, the Veteran also noted that many bases were 
attacked.

The Board notes that, effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Amended PTSD 
regulations provide that if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of service, lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (as amended).  

Given the foregoing, additional development is warranted.  The 
Veteran should be requested to provide dates for his reported 
stressors, including the truck accident and the incident at the 
ammunition dump.  He should also be advised to provide 
information about any other claimed stressors with approximate 
dates of the incidents.  The AOJ should then attempt to verify 
the reported stressors.  

In addition, the Veteran should be scheduled for a VA examination 
in order to assess whether his claimed stressors are adequate to 
support a diagnosis of PTSD.  


Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran provide 
specific dates (within a 60 day window) of 
his alleged stressors.  The RO should request 
that the Veteran provide dates of the 
reported incident of a truck accident in 
which the driver was killed and the incident 
in which he was fired upon while protecting 
an ammunition dump.  The Veteran should also 
be requested to provide any other claimed 
stressors, as well as specific dates.  If the 
Veteran provides specific dates, prepare a 
written summary of the claimed stressors.  
This summary, along with a copy of the DD-
214, service personnel records, and all 
associated documents should be sent to the 
JSRRC with a request that an attempt be made 
to corroborate the alleged stressors.  The 
Veteran should be informed of any response(s) 
received from JSRRC.

2.  Schedule the Veteran for a VA examination 
to ascertain the nature and etiology of his 
disability.  The claims file, including a 
copy of this REMAND and any information 
regarding the Veteran's stressors, should be 
provided for the examiner's review.  The 
examiner's report should note that the claims 
file was reviewed.  After a review of the 
claims file and examination of the Veteran, 
the examiner should provide an opinion 
regarding the following:

a.  If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the evidence of record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the RO 
and found to be sufficient to produce PTSD 
by the examiner.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

b. If a diagnosis of PTSD is appropriate, 
the examiner should state whether PTSD is 
at least as likely as not (50 percent or 
greater likelihood) related to fear of 
hostile military or terrorist activity 
during the Veteran's service.  Any 
opinions expressed by the examiner should 
be accompanied by a complete rationale.  

c.  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the Veteran's 
military service.

3.  After the completion of the requested 
development, the RO should re-adjudicate the 
claim on appeal based on all of the evidence 
of record.  If the disposition of the claim 
remains unfavorable, the RO should furnish 
the Veteran and his representative a 
supplemental statement of the case and afford 
them an applicable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further review, if otherwise in 
order.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


